DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 01/28/21. Claims 1, 7 and 9-11 have been amended, claims 6 and 14 have been canceled, and no new claims have been added. Accordingly Claims 1-5, 7-13 and 15-20 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadkarni et al (US 20140243278). 
Applicant’s claims
Claim 1- A powder injection of donepezil semi pamoate comprising donepezil semi pamoate crystals, wherein the donepezil semi pamoate crystals have an average particle size of 4-15 µm. 

          Nadkarni et al teach an acid addition salt of donepezil, wherein acid counterion is pamoic acid, and a process for the preparation and pharmaceutical composition comprising the same (See abstract). 
	Regarding claim 1, Nadkarni et al teach a long acting injectable formulation comprising a therapeutically effective amount of pamoate acid addition salt of donepezil and one or more pharmaceutically acceptable excipient(s) with duration of drug release from one week to about one month, up to about two months, or up to about six months ([0001], [0021] and [00148]). The said salt of donepezil is in solid state, especially in crystalline state ([0032] and [0039]-[0040]). In pamoate acid addition salt of donepezil, the ratio of donepezil ion to pamoic acid counter-ion is 1:1 or 2:1 (i.e. semi-pamoate) ([0038] and [0075]). The pharmaceutical compositions may be formulated as powders ([0120]).
Regarding claims 1 and 14, Nadkarni et al teach that the said long acting injectable formulation comprises particles of donepezil pamoate, wherein particles have a particle size (d90) less than 100 microns, or particle size (d90) less than 50 microns and mean particle size (d50) less than 25 microns by volume ([0135]-[0136]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al (US 20140243278) in view of Dedhiya et al (US 20150216849). 

Applicant’s claims
Claim 1 is delineated above. Claims 2 and 15 recite that the donepezil semi pamoate crystals have an angle of repose of 25-46 degrees, or 32-43 degrees.

          Nadkarni et al teach an acid addition salt of donepezil, wherein acid counterion is pamoic acid, and a process for the preparation and pharmaceutical composition comprising the same (See abstract). 
injectable formulation comprising a therapeutically effective amount of pamoate acid addition salt of donepezil and one or more pharmaceutically acceptable excipient(s) with duration of drug release from one week to about one month, up to about two months, or up to about six months ([0001], [0021] and [00148]). The said salt of donepezil is in solid state, especially in crystalline state ([0032] and [0039]-[0040]). In pamoate acid addition salt of donepezil, the ratio of donepezil ion to pamoic acid counter-ion is 1:1 or 2:1 (i.e. semi-pamoate) ([0038] and [0075]). The pharmaceutical compositions may be formulated as powders ([0120]). The said long acting injectable formulation comprises particles of donepezil pamoate, wherein particles have a particle size (d90) less than 100 microns, or particle size (d90) less than 50 microns and mean particle size (d50) less than 25 microns by volume ([0135]-[0136]).
Regarding claims 2 and 15, Nadkarni et al teach the powder donepezil pamaote for injection but lack a specific disclosure on the angle of repose of the said powder. However Dedhyia et al disclose that powders of donepezil having an angle of repose of 25-35 have excellent or good flow property and those of 36-40 fall under “fair-aid not needed” category (See [0033]-[0034], including the Table). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Dedhyia et al  with that of Nadkarni et al to arrive at the instant invention. It would have been obvious to do so because Ndakarni et al teach powder compositions for injection comprising donepezil pamoate and suitable excipients and Dedhyia et al disclose powder 
 The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
    
Claims 1, 3, 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al (US 20140243278) in view of Shah (US 20040146562). 

Applicant’s claims
Claim 1 is delineated above. Claim 3- A method for preparing the powder injection of donepezil semi pamoate of claim 1, comprising: crystallizing donepezil semi pamoate, subjecting to a dry pulverization and a sterilization process.
Claim 7- A composition comprising the donepezil pamoate of claim 1. 

          Nadkarni et al teach an acid addition salt of donepezil, wherein acid counterion is pamoic acid, and a process for the preparation and pharmaceutical composition comprising the same (See abstract).
injectable formulation comprising a therapeutically effective amount of pamoate acid addition salt of donepezil and one or more pharmaceutically acceptable excipient(s) with duration of drug release from one week to about one month, up to about two months, or up to about six months ([0001], [0021] and [00148]). The said salt of donepezil is in solid state, especially in crystalline state ([0032] and [0039]-[0040]). In pamoate acid addition salt of donepezil, the ratio of donepezil ion to pamoic acid counter-ion is 1:1 or 2:1 (i.e. semi-pamoate) ([0038] and [0075]). The pharmaceutical compositions may be formulated as powders ([0120]). The said long acting injectable formulation comprises particles of donepezil pamoate, wherein particles have a particle size (d90) less than 100 microns, or particle size (d90) less than 50 microns and mean particle size (d50) less than 25 microns by volume ([0135]-[0136]).
Regarding claims 3 and 16, Nadkarni et al teach that the said compositions may be prepared by direct blending, dry granulation, etc. ([0120]). It is further disclosed that the reducing particle size may be performed by air jet mill, ball mill, rod mill, roller mill, grinding, hammer mill, spiral mill and high energy milling and the like ([0134]). While it would have been expected that all injectable formulations are sterilized, Nadkarni et al lack an express disclosure on the step of sterilizing. However, Shah teach a pharmaceutical kit for preparing an injectable depot formulation (See abstract). It is disclosed that the micronized powder comprising the pharmaceutically active component is sterilized by irradiation ([0030]).  
Regarding claims 7-13 and 18-20, Nadkarni et al teach crystalline form T2 of donepezil hemipamoate, a process for its preparation and pharmaceutical composition excipients, including diluents such as starch, powdered cellulose, carboxymethylcellulose sodium, sodium chloride, mannitol, poloxamer 188 and Tween 80 ([0120], [0121], [0142], [0205] and [0210]).
	
    PNG
    media_image1.png
    113
    304
    media_image1.png
    Greyscale

While the amounts of the diluent material is given in mg and not in percentages, they appear to be in the same ratio as those claimed and that one of ordinary skill in the art would have been able to follow the provided guidance and determine the said amounts in percentages.  
	Regarding claim 17, Nadkarni et al teach that the dose of donepezil base is about 8.2 mg and donepezil hemipamoate about 12.4 mg (See [0227] and Table below). 
                   
    PNG
    media_image2.png
    110
    299
    media_image2.png
    Greyscale

While the amounts of the donepezil pamoate is given in mg and not in percentages, the disclosure provides support to one of ordinary skill in the art and a 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Shah with that of Nadkarni et al to arrive at the instant invention. It would have been obvious to do so because Ndakarni et al teach powder compositions for injection comprising donepezil pamoate and suitable excipients and a method dry granulation and ball milling or jet milling to pulverize the precipitate to the desired particle size for optimum administration. Shah disclose powder formulations for injection wherein the micronized powder is sterilized. 
 Accordingly, one pf ordinary skill in the art having possession of the Nadkarni et al’s formulations for injection would have been motivated to look in the art for guidance on best methods for sterilizing the said powder formulation as taught by Shah with a reasonable expectation of success. 
Furthermore, while the references provide adequate teaching on the amounts of each component, one of ordinary skill in the art would have been motived to have optimized the ranges as desired.  MPEP 2144.05 states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
 The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20140315952) in view of Nadkarni et al (US 20140243278) and Shah (US 20040146562). 

Applicant’s claims
Claims 1 and 3 have been delineated above. 
Claim 4- The method for preparing the powder injection of donepezil semi pamoate of claim 3, comprising following steps: step 1: dissolving donepezil hydrochloride in purified water, stirring, and filtering to obtain a filtrate; step 2: dissolving disodium pamoate in purified water, stirring, and filtering to obtain a filtrate; and step 3: adding donepezil semi pamoate seed crystals to the filtrate obtained in step 1 to obtain a solution, then dropwise adding the filtrate obtained in step 2 to the solution, stirring for 1-2 hours, filtering to obtain a filter cake, washing the filter cake with purified water, drying, and performing a dry pulverization and a sterilization process. 
Claim 5 is directed to the sterilization being by irradiation and its dose. 

Gu teach composition containing a pamoate salt of donepezil, the method of preparation and the use thereof (See abstract). The disclosure provides novel pamoate salts of donepezil, wherein the ratio of donepezil free base to pamoic acid is 2:1 (which is referred to herein as the semi-pamoate salt of donepezil). The said salt may be crystalline. The said salts are especially useful in preparing an extended release formulation (or composition) ([0009]). The said composition is administered by injection ([0012] and [0014]). 
Gu discloses that FIG. 11 depicts the mean plasma concentration of donepezil after a single dose (13.5 mg/kg) of an intramuscular injection of donepezil pamoate (2:1) suspension ([0026]).
Regarding the method of claim 4, Gu disclose that pamoate salts of donepezil can be prepared in a variety of different ways. For example, in one aspect, pamoate salts of donepezil can be prepared directly by treating or mixing donepezil (such as a free base) with pamoic acid in a solvent (such as water, ethanol or DMSO). In another aspect, pamoate salts of donepezil can be prepared by treating or mixing a donepezil salt (such as a hydrochloride salt) with a pamoate salt (such as disodium pamoate) in one or more solvents. For example, donepezil pamoate can be prepared by adding a solution of disodium pamoate, in an appropriate solvent, such as water, to a solution of donepezil hydrochloride and leaving the solution to stir for a period of time, such as, for example, about 3 hours, until precipitation occurs. Alternatively, other methods such as evaporation, slurry, etc, can also be used to precipitate the salt ([0060]). 
In Example 4, 2081 mg of donepezil hydrochloride were dissolved in 30 ml of water. 1075 mg of disodium pamoate were dissolved in 6 ml of water. The disodium pamoate dropwise to the donepezil hydrochloride solution and 40 ml of water were added to the mixed solution. The resulting mixture was stirred for 3 hours at room temperature and filtered. The solids were vacuum dried at 50ºC to yield donepezil pamoate at a 2:1 molar ratio of donepezil to pamoic acid ([0070]).
Gu lack a disclosure on the steps of pulverizing and sterilizing and the particle size range. While it would be expected for injectable formulations in powder form to be pulverized to optimum size and sterilized, one of ordinary skill in the art would also be motivated to incorporate them based on the prior art’s teaching including Nadkarni et al and Shah. 

Nadkarni et al’s teaching have been delineated above and incorporated herein.      
Nadkarni et al teach powder injectable compositions comprising donepezail pamoate and suitable excipients. Nadkarni et al teach that the said compositions may be prepared by direct blending, dry granulation, etc. ([0120]). It is further disclosed that the reducing particle size may be performed by air jet mill, ball mill, rod mill, roller mill, grinding, hammer mill, spiral mill and high energy milling and the like ([0134]). Nadkarni et al teach that the said long acting injectable formulation comprises particles of donepezil pamoate, wherein particles have a particle size (d90) less than 100 microns, or particle size (d90) less than 50 microns and mean particle size (d50) less than 25 microns by volume ([0135]-[0136]).

	 Shah teach a pharmaceutical kit for preparing an injectable depot formulation (See abstract). It is disclosed that the pharmaceutical kit comprises a first package powder in an amount sufficient to provide at least about 10 mg to about 30 mg per day of ziprasidone for at least about 8 hours. It is preferred if the compound is in a substantially dry form, e.g. a powder form, most especially a micronized powder form. It is further preferred if the contents of the first package are sterilized including sterilization by irradiation or e-beam. Sterilization by gamma or e-beam irradiation is preferred in doses of up to about 40 kGy, e.g. about 15 to about 35 kGy, about 25 kGy ([0030]).
	
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Shah and Nadkarni et al with that of Gu to arrive at the instant invention. It would have been obvious to do so because Gu teach donepezil pamoate and methods of making it. Gu teach making a powder formulation comprising the said donepezil pamoate and excipients for injection. Nadkarni et al also teach powder compositions for injection comprising donepezil pamoate and suitable excipients and a method dry granulation and ball milling or jet milling to pulverize the precipitate to the desired particle size for optimum administration. Accordingly, one of ordinary skill in the art would have been motivated to have looked in the art for guidance on the particle size range, as taught by Nadkarni et al. Additionally, Shah disclose powder formulations for injection wherein the micronized powder is sterilized and provides guidance on the proper method steps and irradiation dose for doing so.  
 Accordingly, one pf ordinary skill in the art having possession of the Gu’s method and Gu and Nadkarni et al’s formulations for injection would have been 
 The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Response to Arguments
Applicant's arguments filed 01/28/21 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under anticipation by Nadkarni et al, Applicant argues that Nadkarni et al do not teach the amended particle size range of from 4-15 microns (See remarks, page 6). 
The above argument is not found persuasive. Nadkarni et al teach injectable formulations comprising crystals of donepezil pamoate wherein the d50, i.e. the mean/average particle size range is less than 25 microns. This range completely encompasses the claimed range of from 4-15 micron. In other words, selecting a range within the claimed range is not inventive. As the courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Furthermore, MPEP 2131.03 states that “Prior art which teaches a range overlapping the claimed range anticipates if the prior art discloses the claimed range preferred aspect, the present invention provides long acting injectable formulation comprising particles of donepezil …wherein particles have a…. mean particle size (d50) less than 25 micron” (See [0136]).   
Applicant also argues that “In addition, Nadkarni et al does not teach or suggest how to prepare a powder injection of donepezil semi pamoate with high medicament safety” (See remarks, page 6). 
The argument is neither commensurate with the scope of claims nor persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “high medicament safety”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not contain a limitation of “high medicament safety”.
The argument is also incorrect because Nadkarni et al state “[0020] Surprisingly it has been observed that the discovery of new acid addition salt form of a pharmaceutically useful compound donepezil provides a new opportunity to design drug delivery systems with improved pharmacokinetic profile with constant plasma concentrations with minimum peak & trough ratio, improved safety profile, ranging from few days to months”.
Regarding the rejection of claims over Nadkarni et al in view of Dedhiya or Shah, Applicant argues that “As recited in the instant disclosure (see, page 6, last paragraph), the inventors of the present application surprisingly found that by controlling the particle size, the powder injection of donepezil semi pamoate comprising donepezil semi pamoate crystals having an average particle size of 4-15 pm has reduced stimulation of the medicament and thus has high medicament safety. In addition, the reduced stimulation of the medicament with the specific average particle size of 4-15 pm has the effect of reducing stimulation comparable with a medicament without further ultrafine pulverization, and thus is cost efficient and suitable for production on a commercial scale. The examples of the invention show that Powder #1 can cause a local stimulation response in the muscle at the injection site, while Powder #3 and Powder #4 only cause slight stimulation response in the muscle at the injection site. It follows that Powders #3 and #4 have relatively higher medicament safety than Powder #1” (See remarks, page 7). 
The above arguments are not persuasive. The Specification states “the present disclosure provides a powder injection of donepezil semi pamoate comprising donepezil semi pamoate crystals having an average particle size (D50) 0.5-200 micron... not less than 140 micron….preferably 0.5-52 µm, more preferably 2-32 µm, and still more preferably 4-15 µm” (See [0006] of published spec).  In Example 1, Powder #1 has a D50 of 90±17 µm; Powder #2 has a D50 of 42±10 µm; Powder #3 has a D50 of 13±2 µm; Powder #4 has a D50 of 3±1 µm and Powder #5 has a D50 of 0.9±0.4 µm. The conclusion states that “It can be seen from the experiment that powder 14 prepared in Example 1 can cause a local stimulation response in the muscle at the injection site, while powder 24, powder 34 powder 44 and powder 5# prepared in Example 1 only cause slight stimulation response in the muscle at the injection site. It follows that powder 2#-5# have relatively higher medicament safety than powder 1#” (See [0079] of published spec). 
However, as reproduced above, the specification states that powders #2-#5 have a particle size range of from 0.9-42 µm. even going with the Applicant’s selected range 
With regard to the teaching of Dedhiya et al and Shah, Applicant argues that the references do not remedy the deficiencies in Nadkarni et al, do not teach the claimed particle size range or a high medicament safety.   
The said arguments are not found persuasive either as Nadkarni et al do teach or render the said limitations obvious and the other reference are relied upon for secondary limitations, which they do teach. 
With regard to the rejection of claims over Gu in view of Nadkarni et al and Shah, Applicant argues that “In contrast to the presently claimed powder injection, Gu discloses a non-powder composition of a pamoate salt of donepezil. Gu also discloses that its donepezil pamoate composition is prepared from donepezil hydrochloride and disodium pamoate in water. See Example 4. Furthermore, Gu discloses a donepezil pamoate crystal prepared in water alone, which results in a hydrated form of donepezil pamoate, also referred to as Form A, …. Moreover, Gu does not teach or suggest a powder form of donepezil semi pamoate crystals having an average particle size of 4-15 pm. To the extent the Office relies on Nednarki with respect to a powder form of donepezil semi pamoate having the presently claimed average particle size, Applicant asserts that the donepezil semi pamoate composition of Nadkarni is a distinctly different crystal from the crystal disclosed in Gu”. “

Gu also teach methods of making donepezil pamoate solids for injection, wherein it is disclosed that the pamoate salts of donepezil can be prepared in a variety of different ways. For example, pamoate salts of donepezil can be prepared by treating or mixing a donepezil salt (such as a hydrochloride salt) with a pamoate salt (such as disodium pamoate) in one or more solvents. For example, donepezil pamoate can be prepared by adding a solution of disodium pamoate, or other pamoate salt in an appropriate solvent, such as water, to a solution of donepezil hydrochloride and leaving the solution to stir for a period of time, such as, for example, about 3 hours, until precipitation occurs. 
Thus, while it is disclosed that different methods can result in making the same crystals, Gu teach the same steps and same solvents. As for the teaching of Nadkarni et al’s crystals or particle size, Nadkarni et al do not in any way connect the particle size to the specific crystal.  In fact Nadkarni et al teach different crystals while only one particle size range is disclosed for the injection of donepezil pamoate. 
As the courts have held, “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As such one of ordinary skill in the art interested in preparing a formulation for injection of donepezil salt crystals would have been motivated to have looked in the art for suggestions on the suitable particle size with a reasonable expectation of success. 
There is no evidence of an inventive step. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

Claims 1-5, 7-13, 15-20 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616